UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 10-3552
                                    _____________

                           UNITED STATES OF AMERICA,
                                          Appellant

                                            v.

                               MICHAEL WRIGHT and
                                RANDALL WRIGHT
                                   __________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                  (D.C. Nos. 5:09-cr-00270-001 & 5:09-cr-00270-002)
                    District Judge: Honorable Lawrence F. Stengel

Present:     McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
             FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
             GREENAWAY, JR., VANASKIE, and ALDISERT, Circuit Judges


                                        ORDER

       Upon further consideration, this Court concludes that rehearing en banc is not
necessary in the above-captioned case. Accordingly, the order of this Court, dated July 6,
2012, ordering rehearing en banc is hereby vacated.


                                                 By the Court,

                                                 /s/ Theodore A. McKee
                                                 Chief Circuit Judge
Dated: July 11, 2012

Smw/cc:      Robert A. Zauzmer, Esq.
             Mark S. Greenberg, Esq.
             Michael N. Huff, Esq.